Citation Nr: 0717014	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
osteochondroma of the left hip

2.  Entitlement to a compensable rating for a scar of the 
left buttock, effective June 28, 2004, and a rating in excess 
of 10 percent, effective November 28, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

A claim for secondary service connection for arthritis of the 
left knee was previously referred to the RO in a July 2006 
Board remand.  The record does not contain any indication 
that action was taken on this matter, however; consequently, 
this matter is again REFERRED to the RO for the appropriate 
action.

Additionally, the May 2005 Joint Motion for Remand granted by 
the Court of Appeals for Veterans Claims (CAVC) serves as an 
informal claim for service connection for a neurological 
disorder of the left hip or thigh.  This is also REFERRED to 
the RO for the appropriate action. 


FINDINGS OF FACT

1.  The veteran's osteochondroma of the left hip is not 
manifested by ankylosis, flail joint, or fracture with false 
joint or nonunion.

2.  The veteran's scar of the left buttock is superficial, 
tender to palpation, and does not limit motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
osteochondroma of the left hip have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5255-5252 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

2.  The criteria for a rating of 10 percent, but no higher, 
for a scar of the left buttock have been met, effective June 
28, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2003, February 2005, and August 2006, the VA sent 
letters to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although these letters post-dated the initial adjudication, 
the claims were subsequently re-adjudicated without taint 
from the prior decisions, no prejudice has been alleged, and 
none is apparent from the record.  The VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining all reported medical 
records, providing personal hearings, and providing VA 
examinations.  Consequently, the duty to notify and assist 
has been met.

Osteochondroma of the left hip
The veteran's osteochondroma of the left hip is rated at 40 
percent under Diagnostic Codes 5255-5252.  It was previously 
rated at 30 percent under Diagnostic Codes 5015-5255 for 
"marked" hip disability.  A November 2004 rating decision 
increased the rating to 40 percent based on increased 
symptoms on use, citing DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  Higher ratings are provided under Diagnostic 
Code 5255 for ankylosis of the hip, flail joint, fracture 
with false joint, or nonunion.  The Court has emphasized that 
when assigning a disability rating for an orthopedic 
disability, it is necessary to consider functional loss due 
to flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca.  The rating should reflect any 
functional limitation that is due to pain that is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  

The evidence of record indicates that the veteran has an 
antalgic gait and frequently uses a cane.  X-ray records have 
reported a large osteochondroma of the lesser trochanter of 
the left femur (March 2003 VA examination record) and mild 
degenerative changes of the left hip (March 2005 VA x-ray 
record).  

A March 2003 VA examination reports that the veteran gave a 
history of pain, weakness, stiffness, locking, instability, 
giving way, and lack of endurance.  He also reported flare-
ups with any increased activity, even sitting or leaning on 
the left side.  He had no history of fracture to his legs.  
The range of motion of the left hip was flexion to 120 
degrees (out of 125), extension to 20 degrees (out of 30), 
external rotation to 20 degrees (out of 60), internal 
rotation to 30 degrees (out of 40), adduction to 10 degrees 
(out of 25) and abduction to 20 degrees (out of 45).  The 
veteran had pain with range of motion and generalized 
weakness, and the degrees provided were done in consideration 
of pain, fatigue, weakness, lack of endurance, 
incoordination, and repetition.  The veteran's range of 
motion with flare up was impossible to estimate due to the 
veteran's history of bed rest with flare-ups.  The veteran 
had normal sensation distally and no atrophy of the muscles.  

Another VA examination was conducted in June 2004.  The 
veteran reported a daily pain level of 6-10/10 in the left 
hip.  The veteran reported stiffness and intermittent 
numbness in the hip and down the left thigh.  No other 
symptoms were reported.  Crepitus and tenderness were noted.  
Muscle spasm and leg muscle tremors were also noted, but the 
examiner clarified that these symptoms were from a 
neurological, non-service connected, disorder.  The veteran's 
range of motion included flexion to 72 degrees, active 
extension to 18 degrees, internal rotation to 20 degrees, 
external rotation to 20 degrees, abduction to 22 degrees, and 
adduction to 20 degrees.  Pain began at the end degree for 
all motions except external rotation, where no pain was 
reported.  The examiner stated that the ranges provided took 
in consideration pain, weakness, fatigue, and lack of 
endurance from repetition; there was no additional loss from 
any of these things.  

A third VA examination was conducted in November 2006.  The 
examination record reports that the veteran denied deformity, 
giving way, instability, weakness, dislocation, locking, 
flare-ups, or effusion.  The veteran reported pain and 
stiffness.  The veteran had active flexion to 70 degrees, 
active extension to 15 degrees, active abduction to 25 
degrees, active adduction to 15 degrees, active internal 
rotation to 15 degrees, and active external rotation to 30 
degrees.  He could not cross his legs.  Pain began at the 
last degree of motion, and there was no additional loss of 
motion from repetition.  There was no loss of a bone or part 
of a bone and no ankylosis.  

Based on the foregoing, a rating in excess of 40 percent is 
not warranted at any time.  The evidence, to include x-ray 
records dating in 2003 and 2006, does not report any evidence 
of fracture or flail joint.  Additionally, although the 
veteran's range of motion is limited by pain, there is no 
ankylosis, and the veteran's remaining range of motion is too 
significant to approximate ankylosis, even after 
consideration of pain.  Consequently, a rating in excess of 
40 percent for osteochondroma of the left hip is denied.

The veteran has argued that separate ratings are warranted 
for limitation of flexion and limitation of extension of the 
left hip.  See May 2006 Joint Motion for Remand.  The veteran 
cites VAOPGCPREC 9-2004 as evidence for this assertion.  A 
separate rating is not warranted.  VAOPGCPREC 9-2004 permits 
separate ratings under Diagnostic Code (DC) 5260 (limitation 
of flexion) and DC 5261 (limitation of extension) for 
limitation of motion due to a knee disability.  There is no 
authorization, or even discussion, of separate ratings for 
joints other than the knee.  

Additionally, applying separate ratings in this case would 
violate the rule against pyramiding, which specifically 
states that the evaluation of the same manifestations under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 
(2006); Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
veteran's hip disability is rated under DC 5255 for malunion 
of the femur with marked hip disability.  In determining 
whether a disability is "marked," consideration is made to 
the degree of limitation of motion.  To then apply separate 
ratings for limitation of extension and/or flexion would 
result in the award of multiple ratings for the same 
manifestations.  

Finally, the Board notes that even if separate ratings were 
permissible, they are not warranted in this case because the 
veteran's range of motion in the hip is too significant to 
merit a compensable rating under DC 5252 (limitation of 
flexion), 5251 (limitation of extension), or 5253 (which 
provides ratings for limited abduction, adduction and 
rotation).  If, under DeLuca, separate ratings of 10 percent 
were applied for the functional impairment due to pain on 
flexion, extension, adduction, abduction, and 
external/internal rotation, the resulting combined rating 
would be 40 percent.  38 C.F.R. § 4.25.  Consequently, the 
veteran's claim for a rating in excess of 40 percent for 
osteochondroma of the left hip is denied.

Scar
The veteran's scar of the left buttock is rated at 10 percent 
from February 10, 2003 to June 27, 2004, at noncompensable 
from June 28, 2004, to November 27, 2006, and at 10 percent 
from November 28, 2006, forward.  The veteran seeks an 
increased rating for the scar from June 28, 2004, forward.  

The scar is on the left lateral buttock/hip, and it measures 
8 millimeters wide and between 22 and 32 centimeters.  See 
March 2003 VA examination (9 inches lateral), June 2004 VA 
examination (32 centimeters long), and November 2006 VA 
examination records (22 centimeters long).  There is no 
adherence to underlying tissue, ulceration, or underlying 
skin tissue damage, and it does not result in limitation of 
motion or loss of function.  Id.  The VA examination records 
dating in March 2003 and November 2006 report that the scar 
was tender to palpation.  The veteran testified at his June 
2005 Travel Board hearing that the scar is tender to touch 
"at times" and there is pain when it moves.  The June 2004 
examination record reports that the scar was flat, light, and 
nontender at the time of the current examination.  The record 
notes that the veteran gave a history of tenderness when 
touching the scar since 1946.

A 10 percent rating is warranted between June 28, 2004, and 
November 28, 2006.  DC 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Although 
the scar was not noted to be tender on examination during the 
June 2004 examination, the evidence of tenderness on 
examination in 2003 and 2006 and the veteran's history of 
intermittent tenderness since 1946 more nearly approximate a 
10 percent rating.  

A rating in excess of 10 percent is not warranted from June 
28, 2004, forward, however.  The scar is superficial (it was 
found to not associate with underlying tissue), it does not 
limit motion, and it is not located on the head, face, or 
neck.  Consequently, a rating of 10 percent, effective June 
28, 2004, to November 28, 2006, but no higher is granted for 
the scar.  


ORDER

A rating in excess of 40 percent is denied for osteochondroma 
of the left hip.

A rating of 10 percent, effective June 28, 2004, to November 
28, 2006, but no higher at any time, is granted for a scar on 
the left buttock.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


